J-S12026-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA              :   IN THE SUPERIOR COURT OF
                                           :        PENNSYLVANIA
                                           :
              v.                           :
                                           :
                                           :
 FREDERICK C. SISNEROS                     :
                                           :
                    Appellant              :   No. 1343 EDA 2021

       Appeal from the Judgment of Sentence Entered March 16, 2021
    In the Court of Common Pleas of Chester County Criminal Division at
                      No(s): CP-15-CR-0002835-2020


BEFORE: BENDER, P.J.E., BOWES, J., and DUBOW, J.

MEMORANDUM BY BOWES, J.:                                 FILED MAY 13, 2022

      Frederick C. Sisneros appeals from the aggregate judgment of sentence

of one year and ninety days to two years of incarceration after Appellant pled

guilty to driving under the influence (“DUI”) – highest rate of alcohol and for

driving with a suspended license—DUI related. We affirm.

      Appellant admitted the following facts at his guilty plea colloquy:

      On August 9, 2020, at approximately 1:18 a.m., Officer Nissen of
      the West Whiteland Police Department was on Pottstown Pike in
      Exton, Chester County, Pennsylvania. He observed a vehicle
      traveling northbound on the southbound side of the road. He
      effected a traffic stop and noted that the driver, who was
      [Appellant], had an odor of alcohol, admitted to consuming
      alcoholic beverages, and other indicia of impairment.           Field
      sobriety tests administered indicated an impairment. [Appellant
      provided] a breath sample for blood alcohol concentration, which
      yielded a result of point 175 percent within two hours of driving.
      It was also noted by the Officer that [Appellant’s] driver’s license
      was DUI suspended at the time.

N.T. Guilty Plea Hearing, 3/6/21, at 2.
J-S12026-22



      Appellant was arrested and charged with DUI - highest rate of alcohol,

driving with a suspended license - DUI related, and associated charges. This

was Appellant’s third DUI charge in ten years. As part of a negotiated plea

agreement, Appellant pled guilty to DUI – highest rate of alcohol, third

offense, and driving with a suspended license – DUI related. In exchange, the

Commonwealth withdrew the remaining charges and agreed to the mandatory

minimum sentences for each count. See Written Plea Agreement, 3/15/21,

at 3. Thus, the parties proffered to the court a sentence of ninety days and a

mandatory $1,000 fine for the license suspension and a consecutive sentence

of one to two years with five years’ probation and a $2,500 fine for the DUI.

Id; see also N.T. Guilty Plea Hearing, 3/16/21, at 5-6.         Time credit, as

specified in the written plea agreement, was also to be awarded. See Written

Plea Agreement, 3/15/21, at 3. The location of the sentence was left to the

court’s discretion. N.T. Guilty Plea Hearing, 3/16/21, at 10.

      After an oral colloquy, the trial court accepted the plea agreement and

issued the aforementioned sentence.        Thereafter, Appellant advocated to

serve his sentence in Chester County prison so that he could be close to his

parents. Id. at 12. The Commonwealth argued for a state sentence based

on Appellant’s lengthy criminal history, including the fact that he committed

his third DUI “almost back to back” with the second one. Id. at 18. Also, the

Commonwealth noted that prison visits were not currently allowed due to the

COVID-19 pandemic.     Id.   While the Court agreed with Appellant that 75

Pa.C.S. § 3815(a) granted him the authority to order Appellant to serve his

                                     -2-
J-S12026-22



sentence in the county prison, he nevertheless found that after “balancing

everything out” a state sentence was “more appropriate.” Id. at 14, 21-22.

Accordingly, the trial court ordered Appellant to serve his sentence in a state

facility. Id.

      On March 23, 2021, Appellant pro se submitted a letter styled as a post-

sentence motion asking the trial court to reconsider his request to serve his

sentence in county prison. See Post-Sentence Motion, 3/23/21, at 1. This

letter was docketed and served on trial counsel in accordance with the dictates

of Pa.R.Crim.P. 576(A)(4), but counsel took no action.      Even though trial

counsel remained counsel of record, the trial court construed this filing as a

timely post-sentence motion and scheduled a hearing. See Order, 4/8/21;

see also Commonwealth v. Nischan, 928 A.2d 349, 355 (Pa.Super. 2007)

(finding pro se post-sentence motion filed while the appellant was represented

by counsel was a legal nullity).

      Prior to the post-sentence motion hearing, Appellant submitted two

more pro se filings. On April 30, 2021, Appellant filed a pro se petition for

time credit nunc pro tunc, seeking to add a claim to his post-sentence motion

that he had not received credit for eighty-two days that he spent in Lancaster

County Prison prior to his plea. See Petition for Time Credit, 4/30/21, at 1.

Appellant also requested the appointment of conflict counsel to represent him

at the upcoming post-sentence motion hearing. Id. at 6. On May 14, 2021,

Appellant filed a pro se Motion for change of counsel, wherein he again asked




                                     -3-
J-S12026-22



for the appointment of conflict counsel. See Motion for Change of Counsel,

5/14/21, at 1-2.

      On May 28, 2021, the trial court held the post-sentence motion hearing.

Trial counsel remained counsel of record and was present at the hearing.

However, the post-sentence motion was litigated by Appellant pro se rather

than by counsel. Counsel spoke only once in response to a direct question

from the judge about how long he had been the public defender assigned to

the judge’s courtroom. N.T. Post-Sentence Motion Hearing, 5/28/21, at 12.

The trial court referred to trial counsel as Appellant’s attorney in the past tense

and asked Appellant to explain why the court should appoint new counsel at

this juncture. Id. at 2-3. Appellant argued that trial counsel was ineffective

for failing to advocate for eighty-two days credit. Again, Appellant asked the

court to move him to Chester County prison.           Id.    The Commonwealth

provided the court with proof that most of the time Appellant requested had

been credited to a different case before the court concluded the hearing by

taking the matter under advisement. Id. at 12, 21.

      On June 3, 2021, the trial court issued an order denying Appellant’s

request to serve his state prison sentence at Chester County prison, granting

Appellant an additional six days of credit but denying the remainder of the

application for time credit, and denying Appellant’s request for the

appointment of conflict counsel on the grounds that ineffectiveness claims

must be postponed until collateral review. See Order, 6/3/21, at unnumbered

3 n.3. The court concluded the order by advising Appellant that he had thirty

                                       -4-
J-S12026-22



days to file a notice of appeal, the right to assistance of counsel to prepare

the appeal, and the right to proceed in forma pauperis with assigned counsel

if he was indigent. Id. at unnumbered 2.

       On June 16, 2021, the court issued an order directing the Court

Administrator to appoint the next available conflict counsel to represent

Appellant, after the Office of the Public Defender determined “that a conflict

exists between [Appellant] and the Office of the Public Defender.” See Order,

6/16/21. The same day the court issued a second order appointing current

appellate counsel to represent Appellant.

       On June 29, 2021, appellate counsel filed a notice of appeal on

Appellant’s behalf.1 On June 30, 2021, the trial court ordered Appellant to file

a concise statement of errors complained of on appeal pursuant to Pa.R.A.P.

1925(b) within twenty-one days. On October 28, 2021, appellate counsel filed

an untimely concise statement of matters complained of on appeal.

Nevertheless, the trial court accepted the untimely statement and issued an




____________________________________________


1 On June 21, 2021, Appellant filed a pro se notice of appeal and a motion to
proceed on appeal in forma pauperis. In the motion, Appellant alleged that,
on June 7, 2021, he sent trial counsel correspondence requesting that he file
an appeal on his behalf, but never received a response. See Motion, 6/21/21,
at 1. Accordingly, he filed his notice of appeal pro se “in order to preserve his
right to appeal”. Id. at 1-2. On June 24, 2021, the trial court ordered
Appellant to file a concise statement of errors complained of on appeal within
twenty-one days. Appellant never filed a response to the June 24th order and
our court later dismissed the appeal as duplicative of the June 29th appeal.

                                           -5-
J-S12026-22



opinion pursuant to Pa.R.A.P. 1925(a).2 Appellant raises the following issue

for our review: “The Trial Court erred by not allowing [Appellant] to serve his

sentence at Chester County Prison under Title 75 Section 3804(d).”

Appellant’s brief at 4.

       Preliminarily, we must determine whether this appeal is timely, since

Appellant filed a timely pro se post-sentence motion at a time when trial

counsel was still designated as counsel of record in his case. To perfect a

timely appeal, a defendant must file a notice of appeal within thirty days of

the imposition of his sentence, unless he filed a timely post-sentence motion

within ten days of sentencing, thereby tolling that thirty-day window. See

Pa.R.A.P. § 903; Pa.R.Crim.P. § 720. Generally, pro se filings submitted by

counseled defendants are treated as legal nullities that have no tolling effect.

See Commonwealth v. Williams, 241 A.3d 353, 355 (Pa.Super. 2020); see

also Pa.R.Crim.P. 576 cmt. (“The requirement that the clerk time stamp and

make docket entries of the filings in these cases only serves to provide a

record of the filing and does not trigger any deadline nor require any
____________________________________________


2 Typically, the failure to file and serve a timely Rule 1925(b) statement results
in the waiver of all issues on appeal. See Pa.R.A.P. 1925(b)(4)(vii). However,
pursuant to Pa.R.A.P. 1925(c)(3), when counsel in a criminal case files a late
statement amounting to ineffectiveness per se, we may remand for a
supplemental Rule 1925(b) statement or Rule 1925(a) opinion. We need not
remand here though, because the trial court had an adequate opportunity to
and did indeed prepare an opinion addressing the issue raised in the untimely
Rule 1925(b) statement. See Commonwealth v. Bruton, 973 A.2d 428,
432-33 (Pa.Super. 2009) (en banc) (explaining that remand due to an
untimely Rule 1925(b) statement was unnecessary where the trial court had
an adequate opportunity to prepare an opinion addressing the issues being
raised on appeal).

                                           -6-
J-S12026-22



response”). Therefore, in that specific hybrid representation circumstance, a

pro se notice of appeal filed after thirty days has passed from sentencing

would be untimely. Id. However, we will not quash an appeal where the

untimely filing of the notice of appeal was the result of an administrative

breakdown in the court system. See Commonwealth v. Stansbury, 219

A.3d 157, 159-60 (Pa.Super. 2019) (declining to quash appeal where defect

resulted from an appellant acting in accordance with misinformation relayed

to him by the trial court.); see also Commonwealth v. Patterson, 940 A.2d

493, 498 (Pa.Super. 2007) (compiling Pennsylvania cases where we held that

a breakdown occurred because the trial court relayed incorrect information to

an appellant regarding his post-sentence and appellate rights).

      At the time that Appellant filed the post-sentence motion he was still

technically represented by trial counsel and had twenty-three days remaining

to file a timely notice of appeal. However, the trial court’s April 8, 2021 order

failed to inform him that the post-sentence motion was a legal nullity.

Instead, by scheduling a post-sentence motion hearing, the court’s order

misled Appellant into thinking that he had filed a valid post-sentence motion

that had tolled the time he had to file a timely notice of appeal. As a result,

we find that an administrative breakdown occurred. Accordingly, we excuse




                                      -7-
J-S12026-22



the untimely filing of Appellant’s notice of appeal.3 See Stansbury, supra at

159-60.

       In his sole claim, Appellant contends that the trial court abused its

discretion by ordering Appellant to serve his sentence at a state correctional

institution instead of Chester County prison, so that he could be closer to his

“elderly and ill” parents.       See Appellant’s brief at 7.   In support of his

argument, Appellant relies on 75 Pa.C.S. § 3804(d), which provides that a

sentence imposed in a DUI case “may, in the discretion of the sentencing

court, be ordered to be served in a county prison[.]”           See 75 Pa.C.S.

§ 3804(d).

       Appellant challenges the discretionary aspects of his sentence.

“Challenges to the discretionary aspects of sentencing do not entitle an

appellant to review as of right.” Commonwealth v. Moury, 992 A.2d 162,

170 (Pa.Super. 2010).          Prior to reaching the merits of a discretionary

sentencing issue, this Court must determine:

____________________________________________


3 The trial court’s April 8, 2021 order may have been premised upon its belief
that counsel had abandoned Appellant such that a pro se filing was valid. This
Court has recognized that a counseled defendant may act on his own to
protect important rights where counsel remains technically attached to the
case but is no longer serving his client’s interest. See Commonwealth v.
Leatherby, 116 A.3d 73 (Pa.Super. 2015). Our review of the record reveals
that there was, at a minimum, confusion as to whether Appellant was
proceeding pro se or still represented by trial counsel in the immediate
aftermath of sentencing. Furthermore, the trial court did not appoint new
counsel in time for Appellant to preserve his post-sentence rights.
Accordingly, principles prohibiting hybrid representation may not have been
implicated, since Appellant appears to have acted in an unrepresented
capacity leading up to and at the post-sentence motion hearing.

                                           -8-
J-S12026-22


      (1) whether appellant has filed a timely notice of appeal, see
      Pa.R.A.P. 902 and 903; (2) whether the issue was properly
      preserved at sentencing or in a motion to reconsider and modify
      sentence, see Pa.R.Crim.P. [720]; (3) whether appellant’s brief
      has a fatal defect, [see] Pa.R.A.P. 2119(f); and (4) whether there
      is a substantial question that the sentence appealed from is not
      appropriate under the Sentencing Code, [see] 42 Pa.C.S. §
      9781(b).

Id. (citation omitted).

      In the instant case, as discussed supra, Appellant filed a timely notice

of appeal and preserved his claim in a timely post-sentence motion. However,

he did not include in his appellate brief a separate Pa.R.A.P. 2119(f)

statement. An appellant who seeks to challenge the discretionary aspects of

the sentence imposed must provide a separate statement, specifying where

the sentence falls in relation to the Sentencing Guidelines, what particular

provision of the Sentencing Code has been violated, and the way in which it

violates that provision.   Commonwealth v. Pollard, 832 A.2d 517, 525

(Pa.Super. 2003). If the Commonwealth objects to a Rule 2119(f) omission,

this Court is precluded from reviewing the merits of the claim and the appeal

must be denied.      See Commonwealth v. Kiesel, 854 A.2d 530, 533

(Pa.Super. 2004). As Appellant failed to include in his brief a separate Rule

2119(f) statement and the Commonwealth has objected, we are precluded

from reviewing his discretionary sentencing claim. See Commonwealth’s brief

at 7 (“The Commonwealth objects to the failure to comply with Pa.R.A.P.

2119(f).”).

      Judgment of sentence affirmed.

                                    -9-
J-S12026-22




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 5/13/2022




                          - 10 -